 

Case 1-21-41l¢/e2-ymmM DVDocl Filed Oo/LUizl Entered Qo/iO0/e2l 25i24iso

Fill in this information to identify your case:

 

United States Bankruptey Court for the:
EASTERN DISTRICT OF NEW YORK

Case number ¢fknawn) Chapter 14

 

LI Check If this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

if more spate Is needed, attach a separate sheet to this form. On the top of any additional pages,.write the debtor's name and the case number {if
known). For more information, a separate document, instructions for Bankruptcy Forms far Non-Individuais, is available.

1. Debtor's name Long island City Developers Group, LLC

 

2, All other names debtor
used in the fast 8 years

Incjude any assumed
names, trade names and
doing business as names

 

3. Debtor's federal

 

 

 

 

Employer identification XX-XXXXXXX
Number (ElN}
4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

38-24 32nd Street 77 Box Street
Long Island City, New York 11104 Brooklyn, NY 11222
Number, Street, Cily, Stafe & ZIP Code P.O. ox, Number, Street, City, State & ZIP Cade
Queens Location of principal assets, if different from principal
County place of business

 

Number, Streat, City, State & ZIP Code

 

&. Debtor's website (URL}

 

 

& Type of debtor Mi Corporation (including Limited Liabilily Company (LLC) and Limited Liability Partnership (LEP})
CT] Partnership (exchiding LLP)
[1 Other, Specily:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptey page 1
 

Case 1-21-41l¢/e2-ymmM DVDocl Filed Oo/LUizl Entered Qo/iO0/e2l 25i24iso

Debtor ~—_ Long Island City Developers Group, LLC

Name

7. Deserlbe debtor's business

A. Check one:

Case number (i known)

 

T] Health Care Business (as dafinad in 11 U.S.C. § 101(27A))
Mf Single Asset Real Estate (as defined in 11 U.3.0. § 104(51B))

(1 Rallroad (as defined in 11 U.S.C. § 101(44))

CO Stockbroker (as defined in 11 U.S.C. § 101(53A))

C1 Commodity Sroker (as defined in 11 U.S.C. § 101(6))

1 Clearing Bank {as defined in 11 U.S.C. § 781(3))

Cl None oftheabove

B, Check all that apply
Cl Tax-exempt antity fas described in 26 U.S.C.

§501)

Lorie this,
Parerchaz)

1a
t

 

Cl Investment company, including hedge fund or pooled Investment vehicle (as defined in 15 U.S.C. §80a-3)

7 t 4 Ls,
shad We

“wy

1 Investment advisor (as defined In 15 U.S.C. $800-2(a)(11)) say as

C, NAICS (North American Industry Classification System} 4-digit code that bast describes debtor:

Sony tat ide Lerten re, tee ot

See hitp//www,uscourts.qov/four-digit-national-association-nalcs-codes.

5314

 

 

 

8, Under which chapter of the
Bankruptey Coda is the
debtor flllng?

A debtor who Is a “small
business debior’ must check
the first sub-box. A debtor as
defined in § 1182(1) who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debier’) must
shack the second sub-box,

Check ona:
C3 Chapter?
C1 Chapter 9

Mi Chapler 11. Check aif that apply:

C1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate

noncontingent quidated debts (excluding debts owed t

a insiders or affiliates) are less than

$2,725,625. if this sub-box Is selecled, attach the most recent balance sheet, statamant of

operations, cash-flow statement, and fedaral income

exist, follow the procedure In 11 U.S.C. § 1196(1)(B).

(3 The debtor Is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed te Insiders or affillates) are less than $7,500,000, and It chaosas to

proceed under Subchapter V of Chaptar
balance sheet, statement cf operations, cas

fax ratum or if any of these documents do not

41. If this sub-box Ig selected, attach the most racant
h-flow statement, and federal income tax relurn, or if

any of these documents do not exist, follow the procedure in 117 U,S.0. § 1176(4){B).

mo

Apian fs belng filed with this petition.
Acceptances of the plan were solicited prepetition from one or more classes of creditors, it

accordance with 11 U.S.C. § 11268(b).

The debtor is required to file periodic reports (for example, 40K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Affachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapier 17
(Official Form 204A) with this form.

Cl The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rute 42b-2.

CT] Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 3
years?

lf more than 2 cases, altach a
separate list.

Mino.
Ci Yes.

Disirict
Dlatrict

When
When

Case number

Case number

 

 

40, Are any bankruptcy cases
pending or belng filed by a
business partner or art

affiliate of the debtor?

List all cases. if more than 1,
attach a separate list

BNo
CFYes,

Debtor

Relationship

 

District

When

Case number, If known

 

Official Form 201

Voluntary Petition for Non-Jndividuats Filing for Bankruptcy

page 2
Case I-21-4i¢f¢2-ynm Doc l Filed Uo/i0O/2zi Entered Oo/10/421 25°24.59

Debtor Long Island Gity Developers Group, LLC

Name

41. Why is the case filed in
this district?

Case number (if known)

 

Check all that apply:

Ms Debtor has had its denicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petitian or for a longer part of such 180 days than in any other district,

C1] Abankruptey case conceming debtor's affillate, general partner, or partnership 1s panding In this district.

 

12, Poes the debtor own or
have possegsion of any
real property or personal
property that neads
immediate aftention?

MNo
Yes.

Answer below fer each property that needs Immediate attention. Attach additional sheets if needed,

Why does the proparty need immediate attention? (Check all that apply.)
El It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C1 Itneeds to be physically secured or pratacted from the weather.

[I It includes perishable goods or assets that could quickly deterlorate or lose value without attention {for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or ather options},

EJ other

 

Where is the property?

 

Number, Strest, City, State & ZIP Code
Is the property insured?
CT No
Dl Yes, Insurance agency

 

Contact name

 

Phone «

 

 

BE st2tsuca and administrative Information

13. Debtor's estimation of
available funds

Check one:

BE Funds will be available for distribution to unsacured creditors.

(1 Aftar any administrative expanses are paid, no funds will he available to unsecured creditors.

 

 

14, Estimated number of = 4.49 (1 4,000-8,000 E11 26,001-50,000
creditors Cl so-98 (1 5001-10,000 CI §0,0017-100,000
Cl 100-199 EJ] 16,001-25,000 Cl More thani00,000
1 200-999
15. Estimated Assets O $0 - $50,000 Wi $7,000,007 - $10 milllon 1 $500,000,001 - $1 billion

C7 $50,004 - $100,000
$100,001 - $500,000
(1 $800,001 - $1 million

T $10,000,001 - $50 rnililon
(7) $50,000,001 - $400 milllon
E] $100,000,007 - $500 million

1] $7,000,000,001 - $10 billlon
7 $10,000,000, 004 - $50 bilfan
EI] More than $56 billion

 

46, Estimated liabilities

D1 $0 - $60,000

Ci $80,004 - $100,000
3 $100,004 - $500,000
FI $500,001 - $1 million

Mi $1,000,001 - $10 million

C) $10,000,001 - $50 million
[i $50,000,007 - $400 million
F) $100,000,001 - $500 million

1] $50,000,007 - $1 billlon

[7 $4,000,000,001 - $10 billion
Gi $10,000,000,001 - $50 billion
(1 More than $59 billion

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
 

Case L-Z1-
asé€ 1-41-412/¢2-jmM VOC l Filed Vo/LO/el Entered Oo/lLOjicl 2a :24iso

Debtor Long Island City Developers Group, LLC Case number (if known)

Name

 

| | Request for Relief, Declaration, and Signatures

WARNING « Bankruptcy fraud is a serious crime. Making a false slatement in connection with a bankruptcy case can reault in fines up fo $500,000 or
Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1944, 1519, and 3574.

17. Declaration and signature

of authorized
representative of debtar

x

The debtor requests relief in accordance with the chapter of file 11, United States Code, specified in this petition.
| have been authorized to file this petition on behalf of the debtor.

{ have examined the information In this petitlen and have a reasonable bellef that the information is tue and correct.

i declare under oe ury that the foragein istiue and correct,

Executedon Ma

     
  

Joseph Torres

 

 

Signature/of aulhorized paprasentative of debtor Printed name

Title an

 

NA

*

48. Signature of attorney x ze et Date May 6, 2021

Official Form 204

Signature of attorney for débter MM DD IYYYY

Lawrence F. Morrison
Printed name

Motrison Tenenbaum, PLLC
Firm name

87 Walker Street, Second Ficor
New York, NY 10813
Number, Slreet, City, State & ZIP Code

Contact phone 212-620-0938 Email address info@m-tlaw.com

2889590 NY
Bar number and State

Voluntary Patition for Non-Individuals Fillng for Bankruptcy

page 4
 

Cdas€ I-Z21l-4i¢f2-Jjnm Vocl Filed O0o/LO;zl Entered Qo/i0/e2l 25i24iso

United States Bankruptcy Court
Eastern District of New York

 

Iare _Long Island City Developers Group, LLC Case No.
Debtor(s} Chapter 41

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attormey for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct fo the best of their knowledge.

-

Date; May 6, 2021

 

 

USBC-44 Rev. 417/58

Software Copyright (c} 1896-2021 Bast Case, LLG - wevabesicasa.com Bas! Case Bankrupicy

 
 

 

Case i-2i-4iz7r2jmm ~Dou lr” Fireu Vo/lufél EMmered Us/lO/cl 25724iso ©

Cofane Associates, LLC
83 Webb Avenue
Patchogue, N¥ 11772

JES Property Mgmt
77 Box Street
Brooklyn, NY 11222

JT Capital Investors
77 Box Street
Brooklyn, NY¥ 11222

Kucker & Bruh LLP
747 Third Avenue
12th Floor

New York, N¥ 10017

NYC Dept. of Finance
Bankruptcy Unit

66 John Street

New York, NY 10038

Scarano Architect, PLLC
110 York Street

5th Floor

Brooklyn, NY 11201

Signature Bank
68 South Service Rd
Melville, NY 11747

William Turkish
BraunstenTurkish LLP
7600 Jericho Tpke
Suite 402

Woodbury, NY 11797
 

=Z1- = I ntere fLOf21L 25524759

United States Bankruptcy Court
Eastern District of New York

 

Inre _Long Island City Developers Group, LLG Case No.
Debtor(s) Chapter 41

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _ Long Island City Developers Group, LLG __in the above captioned action, certifies
that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s)
10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1: ‘

M@ None [Check if applicable)

May 6, 2024 ZF. ene Peet,

Date Lawrence F, Morrison
Signature of Attorney or Litigant
Counsel for ong Island City Developers Group, LLG
Morrison Tenenbaum, PLLC

87 Walker Street, Sacond Floor
New York, NY 10013
242-620-0998 Fax:646-390-5095
info@m-t-law.com

Software Copyright (c} 1996-2021 Best Casa, LLG -wwaw.hesicasa.com Best Casa Bankuptey
 

Jmm = Doc Wed Vo/LOf2zL Entered Vo/lO/2i 20124255

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Long Island City Developers Group, LLC CASE NO.:.

 

Pursuant to Local Bankruptcy Rule 1073~2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases" for purposes of E.DN.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined In 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(@).]

Ml NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME..
(1 THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

t. CASE NO.: FUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): Lif closed] Date of closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

 

2. CASE NC.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): [if closed] Date of closing:

 

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A° ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

 

 

 

 

3. CASE NO. JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): Lf closed] Date of closing:
(OVER)

Software Copyright (c) 1998-2021 Bast Case, LLC - www.besicese.com Hest Case Bankrupicy
 

—_ Case 1-21-41l¢/e2-ymmM DVDocl Filed Oo/LUizl Entered Qo/iO0/e2l 25i24iso

DISCLOSURE OF RELATED CASES (contd)
CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

[ am admitted to practice in the Eastem District of New York (YAN): __Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

T certify under penalty of perjury that the within bankauptey case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

a

Lawrence F. Morrison
Signature of Debtor's Attorney
Morrison Tenenbaum, PLLC
87 Watker Street, Second Floor

Now York, NY 10013
242-620-0938 Fax:646-390-5095 Signature of Pro Se Joint Debtor/Petitioner

 

Signature of Pro Se Debtor/Petitioner

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the

dismissal of the case with prejudice.
NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.

USEC-IT Rev.8/11/2009

Software Copyright (o} 1898-2021 Best Casa, LLG - www.bastcase.com

Bast Gasa Bankruptcy
 

Jmm = Doc Wed Qo/LO/2zL Entered Vo/lO/2i 20: 24255

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
x

 

Tn re!
Chapter 11
LONG ISLAND CITY DEVELOPERS.GROTP, LLC,
Case No. 21- { )
Debtor.
x

 

DECLARATION PURSUANT TO E.D.N.Y. LOCAL BANKRUPTCY RULE 1007-4

AN en one en ee a

Joseph Torres, pursuant to 28 U.S.C, 1746, declares under penalty of perjury that the following is
true and correct:

1. Tam the Manager Long Island City Developers Group, LLC (the “Debtor”), and as such [
am familiar with the operations, business and financial affairs of the Debior..I submit this declaration in
accordance with the E.D.N.Y¥ Local Baniauptcy Rule 1007-4 in support of the voluntary petition filed by
the Debtor.

2. There are no other or prior bankruptcy cases against the Debtor and as such there has

been vo trustee or creditors’ committee appointed in this case.

3. A copy of the Debtor's board resolution authorizing the Chapter 11 filing is annexed
hereto as Exhibit “A”.

4, The Debtor is a New York limited liability company and was organized on June 3, 2015.

5. The Debtor owns a 10,000 square foot commercial building located at 38-24 32™ Street,

Long Island City, New York (the “Premises”). The Premises currently only has two tenants.

6. The Debtor is a party to a certain Mortgage Note made by Signature Bank NA in-the
principal amount of $2,300,000.00 and an additional Mortgage and Note made by Cofane Associates,
LLC in the principal amount of $5,500,000.00.

7. "Fhe Debtor’s immediate need for relief in this Court stems from the financial hardship

caused by the COVID-19 outbreak in New York City, its inability to meet its current debt obligations, and
 

Case i-2i-4i272ymm— POC LL FMed Us/LU/zL Entered Oo/iO/e2l 25i24iso

a pending foreclosure proceeding of the Note by Cofane Associates, LLC in the New York State Supreme
Court, County of Nassau, Index No. 601581/2021.

8. Pursuant to Rule 1007-(a)(4) of the local bankruptcy rules annexed hereto as Exhibit “B”
is a list containing the names and addresses of the Debtor’s twenty (20) largest unsecured creditors,
excluding insiders.

9. Pursuant to Rule 1007-2(a)(5) of the local bankruptcy rules, annexed hereto as Exhibit
“CO is a list containing the names and, addresses of the Debtor’s five (5) largest secured claims.

10. Pursuant to Rule 1007-2(2)(6) of the local bankzupicy rules, annexed hereto as Exhibit
“D” is a summary of the Debtor’s assets and [iabilities. This is an internally generated estimate of assets
and liabilities and may require certain adjustments.

11. The Debtor does not have any publicly held shares, debentures, or other securities.

12. ‘There is no property of the Debtor in the possession or custody of any public officer,
receiver, trustee, pledge, assignee of rents, liquidators, secured creditors, or agents of such person.

13... The Debtor’s only asset is the Premises.

14. Aside from the Manager, the Debtor does not have employees and therefore no payroll,

15, The Debtor does expects to receive approximately $12,500 in revenue from operations of
the business in the thirty (30) day period following the Chapter 11 filing, The pero have

operating expenses of approximately $10,285 during the same thirty (30), day period’

  
  

Dated: May 6 , 2021

   

\

aN “y

Manager
 

Case 1-21-41l¢/e2-ymmM DVDocl Filed Oo/LUizl Entered Qo/iO0/e2l 25i24iso

EXHIBIT A
 

Case 1-21-41l¢/e2-ymmM DVDocl Filed Oo/LUizl Entered Qo/iO0/e2l 25i24iso

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORIC

 

 

x
Tn re:
Chapter 11
LONG ISLAND CITY DEVELOPERS, LLC,
. Case No. 21- ()
Debtor.
x,
CORPORATE RESOLUTION

 

At the meeting of the Board of Managers of Long Island City Developers, LLC, a New
York limited liability company (the “Company”), it was determined to be in the best interests of
the Company to file for bankruptcy under Chapter 11 of the United States Bankruptcy Code and
the following resolution was adopted:

Whereas, it is in the best interest of the Company to file a voluntary
petition in the United States. Banlauptey Court pursuant to Chapter 11 of Title 11
of the United States Code;

Be It Therefore Resolved, that Joseph Torres, Manager of the Company, is
authorized and directed to execute and deliver all documents necessary to periect
the filing of a chapter 11 voluntary bankruptcy case on behalf of the Company;
and

Be It Further Resolved, that Joseph Torres, Manager of the Company, is
authorized and directed to appear in all bankruptcy proceedings on behalf of the
Company, and to otherwise do and perform all acts and deeds and to execute and
deliver all necessary documents on behalf of the Company in connection with
such bankruptcy case; and

Be lt Further Resolved, that Joseph Torres, Manager of the Company, is
authorized and directed to employ Lawrence F. Morrison, attormey and the law
firm of Morrison Tenenbaum, PLLC to represent the Company in such
bankruptcy case.

Dated: New York, New York
May 1, 2021
 

24.509

 

By: Ac *
Joseph eee

EXHIBITB *
 

 

f. he ~——_—— fh et einen -— ns
Case T-z2i-4iz7Tajmn Doc lr Frenus/lufzr  EMered Uo/lUjel 2512455

Fill in this information to identify the case:

Debtorname Long Island City Developers Group, LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number {if known)

 

Ol Check ifthis is an
amended fillng

 

Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors as

An Individual who Is authorized te act on behalf of 2 non-individual debtor, such as a corporation or partnership, must sign and submit this
form for tha schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date.. Bankruptcy Rules 1006 and 9044.

WARNING -~ Bantruptcy fraud ig a serlous crime. Making a false statement, conceaiiny property, or abtaining money or property by fraud in
connection with a bankruptey case can result In fines up to $500,000 or imprisonment for up to 20 years, or hoth, 18 U.S.C. §§ 152, 1341,
1519, and 3671.

| aa and signature

| am the president, another officer, or an aulhorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and carrect:

Schedule A/B: Assats-Reaf and Personal Property (Official Form 206A/B)

Schedule D: Creditars Who Have Claims Secured by Property (Official Form 206D)

Schadule E/F: Cradifors Who Have Unsecured Claims (Official Farm 206E/F}

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schadula H: Codeblors (Official Form 2061)

Summaty of Assets and Liabililies for Non-individuais (Official Form 206Sum) a
Amended Schadule
Chapter 11 or Chapter 9 Cases: List of Creditors Wha Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Farm 204)
Other document that requires a declaration ve ho 2 ee

 

CRORnooOono

 

I declare under penalty of perlury that the foregoing fs frue an corect

?
¥

i 4
sa signing dy behalf of debtor

Joseph Torres_.“
Printed nane
\

 

Executedon May 6, 2024 x

Manager
Position or relationship to debtor

Offtelal Form 202 Declaration Under Penatty of Perjury for Non-Individuai Debtors

Software Copyright (c} 1998-2021 Best Casa, LLC - yawn. bestcase, com Best Cate Bankruptcy
 

Case 1-2r4ic272jmm Doc Ll Fired Os/LU/2zL Entered Oo/iOfcl 25i24iso

   
  

 
 
  

 
  
 

Fill ini this information to identify the case:
Debtor name | Long [sland City Developers Group
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW
YORK

  

     
      

C) Check if this is an

 

 

 

Case number (if known): amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed ina Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include clalms by any person or entity who is an insider, as defined in #1 U.S.C. § 181(31}. Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

    
   
  
 

Name:of creditonand:!-71-/iName, teh
‘complete-mailing-addre ind
lingluding zip:

   
  

 

nto t ed
to calcilataiuneecured clang seine
Total clalm; if -Deductianfor value: | Unsecurad clalm:
partlally secured: -of collateral of setoff

d/-fleinantyunseciredicls
red: millntelal slarniamauntarid

   

    

 

 

 

JES Property Mgmt Property Disputed $796,555.68
77 Box Street Management Fees
Brooklyn, N¥_ 11222

JT Capital Investors Loan Payable Unliquidated $139,300.00

 

77 Box Street
Brooklyn, NY 11222
Kucker & Bruit LLP Professional fees | Unliquidated $47,994.39
747 Third Avenue
42th Floor

New York, NY 10017
NYG Dept. of Property Taxes Unliquidated $54,791.03
Finance

Bankruptcy Unit

66 John Street

New York, NY 10038 .

Scarano Architect, Professional Unliquidated $30,618.45
PLLC. Services
110 York Street

5th Floor
Brooklyn, NY 11204

 

 

 

 

 

 

 

 

 

 

 

 

 

Offfetal farm 204 Chapter 11 or Chapter 9 Gases: List of Creditors Who Have the 20 Larges! Unsecured claims page 1

Software Copyright (c} 1996-2021 Best Casa, LLC - wwwbesicase.com Bast Gaze Sankruptcy
